




First amendment to AGREEMENT FOR SERVICES
THIS FIRST AMENDMENT TO AGREEMENT FOR SERVICES (“First Amended Agreement”) is
entered into as of the last date of signature below, by and between Sequenom
Center for Molecular Medicine, LLC d/b/a Sequenom Laboratories (“SCMM”) and
Quest Diagnostics Incorporated (“Client”).


WHEREAS, SCMM and Client entered into that certain Agreement for Services with
an effective date of June 13, 2014 (the “Agreement”) and mutually desire to
expand the "Territory" defined in the Agreement pursuant to the terms of this
First Amended Agreement.


By signing where indicated below, SCMM and Client hereby agree to amend the
terms of the Agreement as follows:


1.
The "Territory" set forth in Section 2.1(a) of the Agreement is hereby restated
as the United States of America and its territories, Mexico, Canada and India.

2.
This First Amended Agreement shall be effective as of the last date of signature
below.

Except as expressly modified herein, the Agreement shall remain in full force
and effect in accordance with its terms.


IN WITNESS WHEREOF, the Parties have caused this First Amended Agreement to be
executed by their duly authorized officers, as of the day and year written
below.




Sequenom Center for Molecular Medicine, LLC
d/b/a Sequenom Laboratories


Signature: /s/ Bill Welch


Print Name: Bill Welch


Title: President and Chief Executive Officer


Date: 7/9/2014
Quest Diagnostics Incorporated


Signature: /s/ Wilson R. Conde


Print Name: /s/ Wilson R. Conde


Title: Vice President, Specialty Sales & Clinical Franchise Business Development
Quest Diagnostics Incorporated


Date: 7/15/14









